                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DIAMOND RESORTS U.S.
COLLECTION DEVELOPMENT, LLC;
and DIAMOND RESORTS
INTERNATIONAL, INC.,

       Petitioners,

v.                                                      Case No. 6:18-cv-127-Orl-37DCI

SANDY WILLIAM ROYCE,

      Respondent.
_____________________________________

                                         ORDER

       Petitioners filed this action to confirm an arbitration award entered in their favor

against Respondent. (Doc. 1.) The Court granted the Petition (Doc. 35) and judgment was

entered in Petitioners’ favor (Doc. 36). Petitioners now seek attorneys’ fees in the amount

of $25,689.15 and an unspecified amount of “costs.” (Doc. 39 (“Motion”).) Respondent

did not respond to the Motion.

       On referral, U.S. Magistrate Judge Daniel C. Irick recommends granting the

Motion in part to award Petitioners their requested attorneys’ fees but deny their “costs”

request. (Doc. 40, p. 2 (“R&R”).) The parties did not object to the R&R, and the time for

doing so has now passed. As such, the Court has examined the R&R only for clear error.

See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D.

Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

Finding no such error, the Court concludes that the R&R is due to be adopted in its

                                            -1-
entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.   U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

            40) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.   Petitioners’ Motion for Attorneys’ Fees (Doc. 39) is GRANTED IN PART

            AND DENIED IN PART:

            a.      Petitioners are AWARDED $25,689.15 in attorney fees.

            b.      In all other respects, the Motion is denied.

       DONE AND ORDERED in Chambers in Orlando, Florida, on June 25, 2019.




Copies to:
Counsel of Record




                                           -2-
